DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Response to Amendment
Applicant’s amendment, filed on 10/10/2022, has been entered and carefully considered. 
Claims 1, 2, 10, 19, 21 have been amended; Claims 20, 23-24 have been cancelled; Claims 26-27 are newly added and Claims 1-19 and 21-22 and 25-27 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17, 19, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 and 19 recites limitation “the link group”. There is insufficient antecedent basis for this limitation. 
Claims 11-17 and 21-22 are dependent claims of Claim 10 and Claim 19 respectively, which are also rejected for the same deficiency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-19, 21-22, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 2017/0055313) in view of Wang et al (US 2019/0150219). 
Regarding claim 1, Sharma teaches a 
a processor configured to: 

a transceiver configured to send the data packet to a receiving device, wherein a header of the data packet comprises the identifier of the first link and the sequence identifier, the identifier of the first link is used to identify the first link, and the sequence identifier is used to identify a sending order of the data packet over the first link or in a link group to which the first link belongs (Fig. 4A and 4B, PDCP Header includes PDCP SN corresponds to sequence identifier and DataRadioBearer ID corresponds to first link; It is well known in the art that the PDCP sequence number is used to maintain data transmission order in handover procedures).  
Sharma doesn’t explicitly teach determining an identifier of a first link for transmitting the data packet based on a correspondence between the identifier of the first link and a service flow identifier.
Wang teaches determining an identifier of a first link for transmitting the data packet based on a correspondence between the identifier of the first link and a service flow identifier ([0166], “The RRC DRB setup request may also include mapping information between the flow identification (e.g., the IP tuples) and the DRB to be established”, and [0162], “Application flows that requires similar Quality of Service (QoS) treatment may be carried over the same DRB”, it implied that the DRB is mapped based on the flow identification for transmission; the mapping information corresponds to the correspondence recited in the claim).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Wang in the system disclosed by Sharma for the purpose of meeting the QoS of the application flows by mapping application flows with similar QoS treatment to the same DataRadioBearer (see para 0162 of Wang). 

Regarding claim 18, the aforementioned references further teach that links in the link group share one sending sequence (Sharma, Fig. 4A and 4B,  packets transmitted in the link group all using same PDCP SN).  
  
Regarding claim 25, the aforementioned references further teach the service flow identifier comprises a 5-tuple, a quality of service flow identifier (QFI), or a service flow identifier at a session granularity (Wang, [0166], “the IP tuples”).  

Regarding claim 26, the aforementioned references further teach the processor configured to determine the identifier of the first link for transmitting the data packet comprises: determine, based on a 5-tuple of the data packet and a correspondence between the identifier of the first link and the 5-tuple, the identifier of the first link for transmitting the data packet (Wang, [0166], DRB is setup require the mapping information between the flow identifications and the DRB to be established).  

Regarding claim 27, the aforementioned references further teach the transceiver is further configured to: receive, from a session management entity, the correspondence between the identifier of the first link and the service flow identifier, wherein the identifier of the first link is allocated by the session management entity (Wang, [0162], “The SMF 1706 in the CN may use explicit signaling to establish the mapping between flows and DRBs at both WTRU 1702 and RAN 1704 sides”).

Regarding claim 2, Sharma teaches a communication method
determining, by a sending device, a sequence identifier of a data packet to-be-transmitted (Fig. 4A and 4B, PDCP Header includes PDCP SN);  and
sending, by the sending device, the data packet to a receiving device, wherein a header of the data packet comprises the identifier of the first link and the sequence identifier, the identifier of the first link is used to identify the first link, and the sequence identifier is used to identify a sending order of the data packet over the first link or in a link group to which the first link belongs (Fig. 4A and 4B, PDCP Header includes PDCP SN corresponds to sequence identifier and DataRadioBearer ID corresponds to first link; It is well known in the art that the PDCP sequence number is used to maintain data transmission order in handover procedures).  
Sharma doesn’t explicitly teach determining, by the sending device based on a correspondence between the identifier of the first link and a service flow identifier, the identifier of the first link for transmitting the data packet, wherein the service flow identifier is used to identify a service flow to which the data packet belongs.
Wang teaches determining, by the sending device based on a correspondence between the identifier of the first link and a service flow identifier, the identifier of the first link for transmitting the data packet, wherein the service flow identifier is used to identify a service flow to which the data packet belongs ([0166], “The RRC DRB setup request may also include mapping information between the flow identification (e.g., the IP tuples) and the DRB to be established”, and [0162], “Application flows that requires similar Quality of Service (QoS) treatment may be carried over the same DRB”, it implied that the DRB is mapped based on the flow identification for transmission; the mapping information corresponds to the correspondence recited in the claim).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Wang in the system disclosed by Sharma for the purpose of meeting the QoS of the application flows by mapping application flows with similar QoS treatment to the same DataRadioBearer (see para 0162 of Wang).

Regarding claim 3, the aforementioned references further teach the service flow identifier comprises a 5-tuple, a quality of service flow identifier (QFI), or a service flow identifier at a session granularity  (Wang, [0166], “the IP tuples”).  

Regarding claim 4, the aforementioned references further teach the determining the identifier of the first link for transmitting the data packet comprises: determining, by the sending device based on a 5-tuple of the data packet and a correspondence between the identifier of the first link and the 5-tuple, the identifier of the first link for transmitting the data packet (Wang,  ([0166], “The RRC DRB setup request may also include mapping information between the flow identification (e.g., the IP tuples) and the DRB to be established”; it implied that the DRB is mapped based on the flow identification for transmission; the mapping information corresponds to the correspondence recited in the claim).
  
Regarding claim 5, the aforementioned references further teach the determining the identifier of the first link for transmitting the data packet comprises: determining, by the sending device, the service flow identifier based on a 5-tuple of the data packet; and determining, by the sending device based on the service flow identifier and the correspondence between the identifier of the first link and the service flow identifier, the identifier of the first link for transmitting the data packet (Wang,  ([0166], “The RRC DRB setup request may also include mapping information between the flow identification (e.g., the IP tuples) and the DRB to be established”; it implied that the DRB is mapped based on the flow identification for transmission; the mapping information corresponds to the correspondence recited in the claim).  

Regarding claim 6, the aforementioned references further teach the method further comprises: receiving, by the sending device from a session management entity, the correspondence between the identifier of the first link and the service flow identifier, wherein the identifier of the first link is allocated by the session management entity (Wang, [0162], “The SMF 1706 in the CN may use explicit signaling to establish the mapping between flows and DRBs at both WTRU 1702 and RAN 1704 sides”, also see Fig. 17, step 1714).  

Regarding claim 7, the aforementioned references further teach when the sending device is a user plane function entity, the identifier of the first link is allocated by a terminal; or when the sending device is a terminal, the identifier of the first link is allocated by a session management entity (Wang, [0162], “The SMF 1706 in the CN may use explicit signaling to establish the mapping between flows and DRBs at both WTRU 1702 and RAN 1704 sides”, also see Fig. 17, step 1714).  

Regarding claim 8, the aforementioned references further teach the first link corresponds to a first access device and a second access device, the first access device is an access device corresponding to a first access technology, and the second access device is an access device corresponding to a second access technology (Sharma, [0041], “the DRBs for UE …. Offloaded to the WLAN carrier of the WLAN AP ….”, LTE node and WLAN AP are first access device and second access device respectively; [0085], “A GTP-U tunnel per bearer per UE is required for layer 2 aggregation of LTE RAT and WLAN RAT, which is illustrated in the FIG. 7B. In this case, the LTE node 102 may be configured to create a tunnel with the WLAN AP 106a for a DRB of the UE. There is a one-to-one mapping of the DRB and the GTP-U tunnel”).  

Regarding claim 9, the aforementioned reference further teach: establishing, by the sending device, a correspondence between the identifier of the first link, information of the first access device, and information of the second access device (Sharma, [0048]).

Regarding claim 10, Sharma teaches a communication method, 
determining, by a sending device, a sequence identifier of a data packet to-be-transmitted(Fig. 4A and 4B, PDCP Header includes PDCP SN); 
sending, by the sending device, the data packet to a receiving device, wherein a header of the data packet comprises the identifier of the first link and the sequence identifier, the identifier of the first link is used to identify the first link, and the sequence identifier is used to identify a sending order of the data packet over the first link or in a link group to which the first link belongs (Fig. 4A and 4B, PDCP Header includes PDCP SN corresponds to sequence identifier and DataRadioBearer ID corresponds to first link; It is well known in the art that the PDCP sequence number is used to maintain data transmission order in handover procedures).  .  
Sharma doesn’t explicitly teach determining, by the sending device based on a correspondence between a service flow identifier and identifiers of a plurality of links in the link group, the identifier of the first link for transmitting the data packet, wherein the service flow identifier is used to identify a service flow to which the data packet belongs.
Wang teaches determining, by the sending device based on a correspondence between the identifier of the first link and a service flow identifier, the identifier of the first link for transmitting the data packet, wherein the service flow identifier is used to identify a service flow to which the data packet belongs ([0166], “The RRC DRB setup request may also include mapping information between the flow identification (e.g., the IP tuples) and the DRB to be established”, and [0162], “Application flows that requires similar Quality of Service (QoS) treatment may be carried over the same DRB”, it implied that the DRB is mapped based on the flow identification for transmission; the mapping information corresponds to the correspondence recited in the claim).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Wang in the system disclosed by Sharma for the purpose of meeting the QoS of the application flows by mapping application flows with similar QoS treatment to the same DataRadioBearer (see para 0162 of Wang).

Regarding claim 11, the aforementioned references further teach the service flow identifier comprises a 5-tuple, a QFI, or a service flow identifier at a session granularity (Wang, [0166], “the IP tuples”).  

Regarding claim 12, the aforementioned references further teach the determining the identifier of the first link for transmitting the data packet comprises: determining, by the sending device based on a 5-tuple of the data packet and a correspondence between the 5-tuple and the identifiers of the plurality of links in the link group, the identifier of the first link for transmitting the data packet (Wang,  ([0166], “The RRC DRB setup request may also include mapping information between the flow identification (e.g., the IP tuples) and the DRB to be established”; it implied that the DRB is mapped based on the flow identification for transmission; the mapping information corresponds to the correspondence recited in the claim).  

Regarding claim 13,  the aforementioned references further teach the determining the identifier of the first link for transmitting the data packet comprises: determining, by the sending device, the service flow identifier based on a 5-tuple of the data packet; and determining, by the sending device based on the service flow identifier and the correspondence between the service flow identifier and the identifiers of the plurality of links in the link group, the identifier of the first link for transmitting the data packet (Wang,  ([0166], “The RRC DRB setup request may also include mapping information between the flow identification (e.g., the IP tuples) and the DRB to be established”; it implied that the DRB is mapped based on the flow identification for transmission; the mapping information corresponds to the correspondence recited in the claim).  

Regarding claim 16, the aforementioned references further teach the first link corresponds to a first access device or a second access device, the first access device is an access device corresponding to a first access technology, and the second access device is an access device corresponding to a second access technology ([0041], “the DRBs for UE …. Offloaded to the WLAN carrier of the WLAN AP ….”, LTE node and WLAN AP are first access device and second access device respectively; [0085], “A GTP-U tunnel per bearer per UE is required for layer 2 aggregation of LTE RAT and WLAN RAT, which is illustrated in the FIG. 7B. In this case, the LTE node 102 may be configured to create a tunnel with the WLAN AP 106a for a DRB of the UE. There is a one-to-one mapping of the DRB and the GTP-U tunnel”).  

Regarding claim 17,  the aforementioned references further teach comprising: establishing, by the sending device, a correspondence between the identifier of the first link and information of the first access device, and a correspondence between the identifier of the second link and information of the second access device (Sharma, [0048]).

Regarding claim 19, Sharma teaches a sending device, comprising: 
a processor configured to: 
determining, by a sending device, a sequence identifier of a data packet to-be-transmitted(Fig. 4A and 4B, PDCP Header includes PDCP SN); 
sending, by the sending device, the data packet to a receiving device, wherein a header of the data packet comprises the identifier of the first link and the sequence identifier, the identifier of the first link is used to identify the first link, and the sequence identifier is used to identify a sending order of the data packet over the first link or in a link group to which the first link belongs (Fig. 4A and 4B, PDCP Header includes PDCP SN corresponds to sequence identifier and DataRadioBearer ID corresponds to first link; It is well known in the art that the PDCP sequence number is used to maintain data transmission order in handover procedures).  .  
Sharma doesn’t explicitly teach determining, by the sending device based on a correspondence between a service flow identifier and identifiers of a plurality of links in the link group, the identifier of the first link for transmitting the data packet.
Wang teaches determining, by the sending device based on a correspondence between the identifier of the first link and a service flow identifier, the identifier of the first link for transmitting the data packet ([0166], “The RRC DRB setup request may also include mapping information between the flow identification (e.g., the IP tuples) and the DRB to be established”, and [0162], “Application flows that requires similar Quality of Service (QoS) treatment may be carried over the same DRB”, it implied that the DRB is mapped based on the flow identification for transmission; the mapping information corresponds to the correspondence recited in the claim).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Wang in the system disclosed by Sharma for the purpose of meeting the QoS of the application flows by mapping application flows with similar QoS treatment to the same DataRadioBearer (see para 0162 of Wang).

Regarding claim 21, the aforementioned references further teach the service flow identifier is used to identify a service flow to which the data packet belongs (Wang, [0162]).  

Regarding claim 22, the aforementioned references further teach the service flow identifier comprises a 5-tuple, a quality of service flow identifier (QFI), or a service flow identifier at a session granularity (Wang, [0166], “the IP tuples”).  


Allowable Subject Matter
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411